Exhibit 10.2

 

ASSET PURCHASE AND PRODUCT DEVELOPMENT AGREEMENT

 

by and between

 

COLLAGENEX PHARMACEUTICALS INC.

 

and

 

THOMAS SKOLD

 

Dated as of August 19, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1

           DEFINITIONS    1

ARTICLE 2

           PURCHASE AND SALE; CONSULTING ARRANGEMENT    6

2.1    

   Purchase and Sale of Purchased Assets    6

2.2    

   Excluded Assets    6

2.3    

   Purchase Price    6

2.4    

   Deliveries by Seller    7

2.5    

   Further Assurances    7

2.6    

   Consulting Agreement    7

ARTICLE 3

           JOINT STEERING COMMITTEE; DEVELOPMENT PLAN; BUSINESS PLAN    7

3.1    

   Joint Steering Committee    7

3.2    

   Selection of and Responsibility for Development of Products    8

3.3    

   Development Plans    9

3.4    

   Development Diligence    9

3.5    

   Regulatory Approvals    9

3.6    

   Intellectual Property Rights    9

3.7    

   Commercialization and Business Plans    10

ARTICLE 4

           FINANCIAL PROVISIONS    10

4.1    

   Milestone Payments    10

4.2    

   Royalties    10

4.3    

   Sublicense Income    11

4.4    

   Patent Defense Expense Set-Off    11

4.5    

   Statements and Payment    11

4.6    

   Taxes and Withholding    11

4.7    

   Payment Currency; Currency Exchange    11

4.8    

   Maintenance of Records; Audit    12

ARTICLE 5

           REPRESENTATIONS, WARRANTIES AND COVENANTS    13

5.1    

   Mutual Representations, Warranties and Covenants    13

5.2    

   Additional Representations, Warranties and Covenants of Skold    13

5.3    

   Disclaimer of Warranties    14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

ARTICLE 6

           CONFIDENTIALITY, PUBLICATION AND PUBLIC ANNOUNCEMENTS    14

6.1    

   Confidentiality    14

6.2    

   Authorized Disclosure    15

6.3    

   Return of Confidential Information    15

6.4    

   Unauthorized Use    15

6.5    

   Public Announcements    15

6.6    

   Injunctive Relief    15

ARTICLE 7

           INDEMNIFICATION    16

7.1    

   CollaGenex    16

7.2    

   Skold    16

7.3    

   Indemnification Procedures    16

7.4    

   Insurance    17

7.5    

   Limitation of Liabilities.    18

ARTICLE 8

           TERM AND TERMINATION    18

8.1    

   Term    18

8.2    

   Voluntary Termination by CollaGenex    18

8.3    

   Material Breach    18

8.4    

   Continuing Rights of Sublicensees    18

8.5    

   Effect of Termination    19

ARTICLE 9

           MISCELLANEOUS    20

9.1    

   Dispute Resolution; Mediation    20

9.2    

   Assignment    21

9.3    

   Further Actions    21

9.4    

   Force Majeure    21

9.5    

   Notices    21

9.6    

   Amendment    22

9.7    

   Waiver    22

9.8    

   Counterparts; Facsimile Signatures    22

9.9    

   Descriptive Headings    22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

9.10

   Governing Law    22

9.11

   Severability    22

9.12

   Entire Agreement of the Parties    22

9.13

   Independent Contractors    23

9.14

   Expenses    23

9.15

   No Third Party Beneficiaries    23

9.16

   No Strict Construction    23



--------------------------------------------------------------------------------

ASSET PURCHASE AND PRODUCT DEVELOPMENT AGREEMENT

 

This ASSET PURCHASE AND PRODUCT DEVELOPMENT AGREEMENT (the “Agreement”), dated
as of August 19, 2004 (the “Effective Date”), is made by and between CollaGenex
Pharmaceuticals Inc., a Delaware corporation having its principal office at 41
University Drive, Newtown, Pennsylvania, United States of America 18940
(“CollaGenex”), and Thomas Skold, a citizen and resident of Sweden of Bjorno
Gard, S-761 41 Norrtalje, Sweden (“Skold”). CollaGenex and Skold are each
sometimes referred to individually as a “Party” and together as the “Parties.”

 

RECITALS

 

WHEREAS, the Parties entered into that certain Co-operation, Development and
Licensing Agreement dated February 12, 2002 (the “Original Agreement”);

 

WHEREAS, the Parties desire to modify the terms of their relationship by
terminating the Original Agreement and, simultaneously therewith, entering into
this Agreement; and

 

WHEREAS, in connection with such modification of terms, CollaGenex desires to
acquire from Skold the topical technology that Skold has developed, as more
specifically described herein, and Skold desires to transfer to CollaGenex, such
topical delivery technology.

 

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, covenants and agreements contained herein, CollaGenex and
Skold, intending to be legally bound, hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

When used in this Agreement, whether in the singular or plural, each of the
following capitalized terms shall have the meanings set forth in this Article 1.

 

1.1 “Affiliate” means a Person that, directly or indirectly, through one or more
intermediates, controls, is controlled by, or is under common control with, the
Person specified. For the purposes of this definition, control shall mean the
direct or indirect ownership of (i) in the case of corporate entities,
securities authorized to cast more than fifty percent (50%) of the votes in any
election for directors, (ii) in the case of non-corporate entities, more than
fifty percent (50%) ownership interest with the power to direct the management
and policies of such non-corporate entity, or (iii) such lesser percentage as
may be the maximum percentage allowed to be owned by a foreign corporation under
the applicable laws or regulations of a particular jurisdiction outside of the
United States) of the equity having the power to vote in the election of
directors or to direct the management and policies of another entity.
Notwithstanding the foregoing, the term “Affiliate” shall not include
subsidiaries in which a Person or its Affiliates owns a majority of the ordinary
voting power to elect a majority of the board of directors, but is restricted
from electing such majority by contract or otherwise, until such time as such
restriction is no longer in effect.



--------------------------------------------------------------------------------

1.2 “Books and Records” means copies of all books and records of Skold and its
Affiliates related to the Restoraderm Technology or the Purchased Assets.

 

1.3 “Additional Records” means any and all records or documentation in whatever
form pertaining to the development, marketing or sales of a Product and
originating from or generated by CollaGenex under this Agreement such as, but
not limited to, batch protocols, sterility protocols, clinical trial
documentation, specification over raw materials and marketing materials.

 

1.4 “Business Day” means any day except Saturday and Sunday, on which commercial
banking institutions in New York are open for business. Any reference in this
Agreement to “day”, whether or not capitalized, shall refer to a calendar day,
not a Business Day.

 

1.5 “Commercially Reasonable Efforts” means, with respect to a Party, the
efforts and resources which would be used by that Party consistent with
prevailing pharmaceutical industry standards for a company of similar size and
scope to such Party with respect to a product or potential product at a similar
stage in its development or product life and of similar market potential, taking
into account efficacy, safety, the anticipated Regulatory Authority approved
labeling, the competitiveness of alternative products in the market place or
under development, the patent and other proprietary position of the product, the
likelihood of Regulatory Approval, the commercial value of the product and other
relevant factors.

 

1.6 “Confidential Information” means all secret, confidential or proprietary
information or data, whether provided in written, oral, graphic, video, computer
or other form, provided by one Party (the “Disclosing Party”) to the other Party
(the “Receiving Party”) pursuant to this Agreement or generated pursuant to this
Agreement, including but not limited to, information relating to the Disclosing
Party’s existing or proposed research, development efforts, patent applications,
business or products and any other information or materials that have not been
made available by the Disclosing Party to the general public. The terms of this
Agreement shall also be deemed Confidential Information hereunder, except to the
extent disclosed pursuant to Section 7.5 herein. Notwithstanding the foregoing
sentences, Confidential Information shall not include any information or
materials that:

 

(a) were already known to the Receiving Party (other than under an obligation of
confidentiality) at the time of disclosure by the Disclosing Party to the extent
such Receiving Party has documentary evidence to that effect;

 

(b) were generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

 

(c) became generally available to the public or otherwise part of the public
domain after its disclosure or development, as the case may be, and other than
through any act or omission of a Party in breach of such Party’s confidentiality
obligations under this Agreement; or

 

(d) were subsequently lawfully disclosed to the Receiving Party by a Third Party
who had no obligation to the Disclosing Party not to disclose such information
or materials to others.

 

- 2 -



--------------------------------------------------------------------------------

1.7 “Control,” “Controls,” “Controller” or “Controlled” means with respect to
Technology and/or Patent Rights, the ownership thereof, or the possession of the
ability to grant licenses or sublicenses thereto without violating the terms of
any agreement or other arrangement with, or the rights of, any Third Party
existing as of the date on which such license or sublicense is granted.

 

1.8 “FDA” means the United States Food and Drug Administration, or any successor
agency thereof.

 

1.9 “First Commercial Sale” means the first sale by CollaGenex or its Affiliates
or sublicensees of a Product to a Third Party for end use or consumption of such
Product after a Regulatory Authority has granted Regulatory Approval of such
Product, if applicable.

 

1.10 “Force Majeure” means any occurrence beyond the reasonable control of a
Party that prevents or substantially interferes with the performance by the
Party of any of its obligations hereunder, if such occurs by reason of any act
of God, flood, fire, explosion, earthquake, strike, lockout, labor dispute,
casualty or accident; or war, revolution, civil commotion, acts of public
enemies, terrorist attack, blockage or embargo; or any injunction, law, order,
proclamation, regulation, ordinance, demand or requirement of any government (to
the extent such government has ruling authority over such Party) or of any
subdivision, authority or representative of any such government; or other
similar event, beyond the reasonable control of such Party, if and only if the
Party affected shall have used reasonable efforts to avoid such occurrence.

 

1.11 “Know-how” means, whether or not patented or patentable, all ideas,
inventions, trade secrets, data, instructions, methods, techniques, assays,
processes (including technology manufacturing processes), procedures,
inventions, know-how, data, designs, formulas, validations, documentation,
technology, materials, equipment, specifications, and information.

 

1.12 “Losses” means any and all liabilities, damages, fines, penalties,
deficiencies, losses and expenses (including interest, court costs, amounts paid
in settlement, reasonable fees of attorneys, accountants and other experts or
other reasonable expenses of litigation or other proceedings or of any claim,
default or assessment); provided, however, that the term “Losses” shall not
include any special, consequential, indirect, punitive, provisional or similar
damages, except to the extent actually paid by a Party pursuant to any Third
Party Claim.

 

1.13 “NDA” means a New Drug Application pursuant to 21 U.S.C. Section 505(b)(1)
or Section 505(b)(2) submitted to the FDA or any successor application or
procedure required for Regulatory Approval to commence sale of a Product.

 

1.14 “Net Sales” means the gross amounts received by CollaGenex or any of its
Affiliates on account of sales of Products to Third Parties (including without
limitation Third Party distributors and wholesalers), less the total of:

 

(a) Trade, cash and/or quantity discounts actually allowed or accrued which are
not already reflected in the amount invoiced;

 

- 3 -



--------------------------------------------------------------------------------

(b) Excise, sales and other consumption taxes (including VAT on the sale of such
Products) and custom duties to the extent included in the invoice price and to
the extent such taxes are remitted to the applicable taxing authority;

 

(c) Freight, insurance and other transportation charges to the extent included
in the invoice price and separately identified on the invoice or other
documentation maintained in the ordinary course of business;

 

(d) Amounts repaid, credited or accrued by reason of returns, rejections,
defects or recalls or because of chargebacks, retroactive price reductions,
refunds or billing errors;

 

(e) Payments and rebates directly related to the sale of Products accrued, paid
or deducted in a manner consistent with generally accepted accounting principles
(“GAAP”), pursuant to agreements with Third Parties or governmental regulations
(including, but not limited to, those granted or given to managed health care
organizations, wholesalers and other distributors, buying groups, health care
insurance carriers, or to federal, state and local governments);

 

(f) Amounts written off by reason of uncorrectable debt;

 

(g) Any royalties payable to Third Parties in the event that a Product contains
one or more ingredients in which royalty amounts are to be paid on such other
ingredients; and

 

(h) Any other similar and customary deductions taken in accordance with GAAP
consistently applied.

 

Use of Products for promotional, sampling or compassionate use purposes or for
use in clinical trials shall not be considered in determining Net Sales. In the
case of any sale of a Product between CollaGenex and its Affiliates for resale,
Net Sales shall be calculated as above only on the first arm’s length sale
thereafter to a Third Party.

 

1.15 “Patent Rights” means all patents and patent applications and all patent
applications hereafter filed, including any continuations,
continuations-in-part, divisions, provisionals or any substitute applications,
non-provisional applications, any patent issued with respect to any such patent
applications, any reissue, reexamination, renewal or extension (including any
supplemental patent certificate) of any such patent, and any confirmation patent
or registration patent or patent of addition based on any such patent, and all
foreign counterparts of any of the foregoing.

 

1.16 “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, unincorporated organization or other entity or a
government agency or political subdivision thereto, and shall include any
successor (by merger or otherwise) of such Person.

 

1.17 “Product” means a product incorporating the Restoraderm Technology.

 

1.18 “Regulatory Approval” means the technical, medical and scientific licenses,
registrations, authorizations and approvals (including, without limitation,
approvals of NDAs,

 

- 4 -



--------------------------------------------------------------------------------

supplements and amendments, pre- and post- approvals, pricing and Third Party
reimbursement approvals, and labeling approvals) of any national,
supra-national, regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity, necessary for the development
(including the conduct of clinical trials), manufacture, distribution,
marketing, promotion, offer for sale, use, import, reimbursement, export or sale
of a Product in a regulatory jurisdiction.

 

1.19 “Regulatory Authority” means any national (e.g., the FDA), supra-national,
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity involved in the granting of Regulatory
Approval in any country.

 

1.20 “Restoraderm Intellectual Property” means all (a) Restoraderm Patent
Rights; (b) Restoraderm Know-How, and all rights in any jurisdiction to limit
the use or disclosure thereof; and (c) rights to sue and recover damages or
obtain injunctive relief for past and future infringement, dilution,
misappropriation, violation or breach thereof.

 

1.21 “Restoraderm Know-How” means any and all Know-How owned or Controlled by
Skold or its Affiliates as of the Effective Date relating to the Restoraderm
Technology

 

1.22 “Restoraderm Patent Rights” means any and all Patent Rights owned or
Controlled by Skold or its Affiliates as of the Effective Date relating to the
Restoraderm Technology. Schedule 1.22 contains those Patent Rights that have
previously been assigned to CollaGenex by Skold, which Patent Rights are so
specified under Schedule 1.22.

 

1.23 “Restoraderm Technology” means the topical drug delivery technology
developed by Skold and covered by the patent applications recited in Schedule
1.22. For the avoidance of doubt technology for oral, nasal or intravenous use
shall not, when used in this Agreement, be embraced by the term “topical”.

 

1.24 “Sublicense Income” shall mean royalties actually received from a Third
Party by CollaGenex on account of sales of Products by such Third Party in
consideration for the grant of a sublicense to such third party under the
Restoraderm Patent Rights.

 

1.25 “Third Party(ies)” means any Person other than Skold, CollaGenex and their
respective Affiliates.

 

1.26 “Trademark” or “Trademarks” means all trademarks, service marks, trade
names, domain names, and registrations and applications for registration of the
foregoing.

 

1.27 “Valid Claim” means a claim of an issued and unexpired patent which claim
has not been held invalid or unenforceable by a court or other government agency
of competent jurisdiction from which no appeal can be or has been taken and has
not been held or admitted to be invalid or unenforceable through re-examination
or disclaimer, opposition procedure, nullity suit or otherwise, which claim, but
for the licenses granted herein, would be infringed by the sale of a Product.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE 2

PURCHASE AND SALE; CONSULTING ARRANGEMENT

 

2.1 Purchase and Sale of Purchased Assets. Upon the terms and subject to the
conditions set forth herein, on the Effective Date, Skold shall sell, transfer
and deliver to CollaGenex, and cause its Affiliates to sell, transfer and
deliver to CollaGenex, free and clear of any encumbrances, and CollaGenex shall
purchase from Skold and its Affiliates, Skold’s and its Affiliates’ full,
complete and irrevocable right, title and interest in and to the assets and
rights of Skold and its Affiliates that are set forth below (collectively, the
“Purchased Assets”) comprising all of the Skold’s and its Affiliates’ right,
title and interest in the following:

 

(a) the Restoraderm Intellectual Property;

 

(b) the Books and Records relating to the Restoraderm Intellectual Property;

 

(c) all rights and claims of Skold and its Affiliates against Third Parties
relating to the Purchased Assets, choate or inchoate, known or unknown,
contingent or otherwise; and

 

(d) all goodwill, if any, relating to the foregoing.

 

2.2 Excluded Assets. Notwithstanding anything to the contrary contained herein,
from and after the Effective Date, Skold and its Affiliates shall retain all of
the right, title and interest in and to, and there shall be excluded from the
sale, assignment or transfer hereunder, and the Purchased Assets shall not
include the following specifically enumerated assets (collectively, the
“Excluded Assets”):

 

(a) books and records that Skold or its Affiliates are required to retain
pursuant to any applicable law or regulations, other than the Books and Records;
and

 

(b) general books of account and books of original entry that comprise Skold’s
or its Affiliates’ permanent accounting or tax records.

 

2.3 Purchase Price. The purchase price payable to Skold (the “Purchase Price”)
for the sale of the Purchased Assets shall be up to US $1,000,000 payable in
United States Dollars as follows:

 

(a) US$150,000 within thirty (30) days after the Effective Date;

 

(b) US$150,000 on January 31, 2005; and

 

(c) US$700,000 within thirty (30) days after the issuance of a patent covering
the Restoraderm Technology, provided such issuance occurs after the First
Commercial Sale, provided further that if the patent issues prior to the First
Commercial Sale, the payment pursuant to this Section 2.3(c) will be paid within
thirty (30) days after the First Commercial Sale of the first Product, provided
that if a patent never issues, no amounts shall be due under this Section 2.3(c)
and the sale and transfer of the Purchased Assets shall still occur pursuant to
the terms of this Agreement. If CollaGenex makes a good faith determination for
business reasons, in its sole

 

- 6 -



--------------------------------------------------------------------------------

discretion, to delay the launch of a commercially viable Product, then, provided
that a patent has issued covering the Restoraderm Technology, it will be deemed
as if a First Commercial Sale has occurred and CollaGenex shall pay Skold the
US$700,000 payment for such Product within thirty (30) days after such
determination has been made.

 

2.4 Further Assurances. Skold shall execute and deliver (and shall cause its
Affiliates to execute and deliver) such additional instruments and other
documents and use (and shall cause its respective Affiliates to use) all
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary under applicable law or reasonably
requested by CollaGenex to consummate the transactions contemplated hereby and
to confirm and assure the transfer of the Purchased Assets to CollaGenex.

 

2.5 Consulting Agreement. On the Effective Date, Skold and CollaGenex shall
enter into a consulting agreement attached hereto as Exhibit A (the “Consulting
Agreement”). Under the terms of the Consulting Agreement, Skold shall act as a
consultant exclusively to CollaGenex regarding the Restoraderm Technology. Any
and all Patent Rights, Know-How, technology or other intellectual property
rights, whether developed, conceptualized, generated and/or put into practice by
Skold (individually or in conjunction with CollaGenex) during the term of this
Agreement or the Consulting Agreement relating to the Restoraderm Technology or
any other topical drug delivery technology shall be the sole property of
CollaGenex. Skold shall promptly notify CollaGenex, in writing, of any such
Patent Rights, Know-How, technology or other intellectual property rights, and
Skold will assign and hereby does assign, complete and irrevocable right, title
and interest in and to all such Patent Rights, Know-How, technology and other
intellectual property rights.

 

ARTICLE 3

JOINT STEERING COMMITTEE; DEVELOPMENT PLAN; BUSINESS PLAN

 

3.1 Joint Steering Committee.

 

(a) Membership. Within thirty (30) days following the Effective Date, each of
the Parties shall appoint two persons from their respective organizations to
serve on a joint steering committee (“Joint Steering Committee”), it being
understood that in addition to Skold, Skold shall appoint an advisor or other
designee to serve on the Joint Steering Committee, provided such advisor and/or
designee is reasonably acceptable to CollaGenex and is bound by obligations of
confidentiality at least as stringent as those contained herein. Either Party
may appoint, substitute or replace members of the Joint Steering Committee to
serve as their representatives upon notice to the other Party. The Joint
Steering Committee shall be chaired by one of the CollaGenex representatives.
Each representative of CollaGenex shall be entitled to one vote and each
representative of Skold shall be entitled to one vote. The Joint Steering
Committee shall to the extent practicable seek to operate by consensus, provided
that CollaGenex will have the tie-breaking vote on all Joint Steering Committee
decisions.

 

(b) Reserved.

 

(c) Responsibilities. The Joint Steering Committee shall perform the following
functions: (i) review and agree upon the Products to be developed; (ii) oversee
the

 

- 7 -



--------------------------------------------------------------------------------

development of the Products pursuant to the terms of this Agreement; (iii)
review and agree upon the Development Plans for Products and any material
amendments to the Development Plans; and (iv) have such other responsibilities
as may be assigned to the Joint Steering Committee pursuant to this Agreement or
as may be mutually agreed upon by the Parties from time to time.

 

(d) Meetings. The Joint Steering Committee shall regularly meet in person, by
video or by teleconference (as mutually agreed by the Parties from time to time)
twice a year or more frequently as may be agreed upon, to exercise its
responsibilities. In order for a meeting of the Joint Steering Committee to be
convened, such meeting must include at least two (2) committee members of each
Party and, provided this condition is met, a unanimous action taken at such
meeting shall have been duly and validly taken by the Joint Steering Committee.
The first meeting of the Joint Steering Committee shall be convened within
thirty (30) days from the Effective Date. CollaGenex shall reimburse Skold’s
designee for reasonable out-of-pocket costs associated with such designee
attending any meeting of the Joint Steering Committee.

 

(e) Agendas and Minutes for the Joint Steering Committee. Unless otherwise
decided by the Joint Steering Committee, each Party will use reasonable efforts
to disclose to the chair all proposed agenda items along with appropriate
background or supporting information at least twenty (20) working days in
advance of a Joint Steering Committee meeting. The chair will use reasonable
efforts to present an agenda with appropriate background or supporting
information at least ten (10) working days in advance of a Joint Steering
Committee meeting. After each meeting of the Joint Steering Committee, the Party
whose turn it was hosting such meeting will prepare, within ten (10) working
days after each meeting (whether held in person, by video or by
telecommunication), the minutes reporting in reasonable detail the actions taken
or to be taken by the Joint Steering Committee, or its designees, the attendees,
the status of goals and achievements as well as issues requiring resolution, and
resolutions of previously reported issues, which minutes shall set forth all
pertinent information presented during the meeting in form and content
reasonably acceptable to the other Party and shall be signed by one of the Joint
Steering Committee representatives from each of the Parties.

 

(f) No Authority to Modify Agreement. The Joint Steering Committee shall have no
authority to amend or waive compliance with the terms and conditions of this
Agreement, or to approve actions of the Parties which are inconsistent with this
Agreement.

 

3.2 Selection of and Responsibility for Development of Products.

 

(a) Proposals for Products. At any time after the Effective Date, either Party
may make a written proposal to the Joint Steering Committee regarding the
development of a product. Such proposal shall include (i) any data and other
information in its possession which may be relevant to the use of the proposed
product, and (ii) an outline of the major development activities required to
obtain Regulatory Approval for such proposed Product in the United States,
including a timeline for performing such activities. Thereafter, the Joint
Development Committee shall meet in order to review such proposal.

 

(b) Inclusion of Products. With respect to a proposal pursuant to Section
3.2(a), if the Joint Steering Committee accepts such proposal, such proposed
Product shall be developed by CollaGenex in accordance with the terms of this
Agreement and the Development

 

- 8 -



--------------------------------------------------------------------------------

Plan prepared by CollaGenex pursuant to Section 3.3 for such Product. If the
Joint Steering Committee cannot agree on the inclusion of any proposed Product
for development by CollaGenex, CollaGenex shall have the final decision as to
whether and which Products are developed by CollaGenex under the terms of this
Agreement. It is acknowledged and agreed by the Parties that CollaGenex is
currently developing a benzoyl peroxide Product (the “BPO Product”) and a
clobetasol product (the “Clobetasol Product”).

 

(c) Responsibility. CollaGenex shall have sole responsibility and use its
Commercially Reasonable Efforts for developing Products and shall bear all costs
and expenses associated with the development of such Products.

 

3.3 Development Plans. Once the Joint Steering Committee agrees to include, or
CollaGenex has selected, a Product for development, CollaGenex shall prepare a
development plan, including the clinical trials contemplated for each such
Product (each, a “Development Plan”). No later than October 31 of each year
following the first year of a Development Plan, CollaGenex shall update each
Development Plan and provide such Development Plan to the Joint Steering
Committee for review and approval, provided that CollaGenex shall have the
final-decision making authority with respect to any element of a Development
Plan.

 

3.4 Development Diligence. CollaGenex shall use its Commercially Reasonable
Efforts in order to meet the following diligence obligations:

 

(a) On or before December 31, 2005, CollaGenex shall initiate development
efforts on at least five Products; and

 

(b) On or before March 31, 2007, CollaGenex shall either (i) demonstrate that
the initial formulation of each such Product maintains stability for a period of
six (6) months or (ii) incur at least US$75,000 in costs and expenses per such
Product in the development activities attempting to demonstrate such stability.
For the avoidance of doubt, CollaGenex, in its sole discretion, reserves the
right at any time to abandon development of a Product if CollaGenex has not yet
incurred US$75,000 in development costs and expenses on such Product, provided
that such abandoned Product shall not count as one of the five Products.

 

(c) Notwithstanding the foregoing, the Parties acknowledge and agree that
CollaGenex has satisfied the diligence obligations of paragraphs (a) and (b)
above with respect to the Clobetasol Product and therefore CollaGenex shall only
be required to satisfy the diligence obligations in this Section 3.4 on four (4)
more Products.

 

3.5 Regulatory Approvals. CollaGenex shall have sole responsibility for the
applications for Regulatory Approvals, manufacture, marketing and distribution
of the Products as well as the sole discretion as to how to pursue applications
for Regulatory Approvals, manufacture, market and distribute the Products. Skold
shall render CollaGenex such assistance, as may be reasonably requested or
required by CollaGenex, regarding such applications for Regulatory Approval and
the manufacture, marketing and/or distribution of Products.

 

3.6 Intellectual Property Rights. CollaGenex, at its sole discretion and
expense, shall use Commercially Reasonable Efforts to develop, administrate,
prosecute, procure and maintain all Restoraderm Intellectual Property Rights,
including the Restoraderm Patent Rights, (including

 

- 9 -



--------------------------------------------------------------------------------

their issuance, reissuance, reexamination and the defense of any interference,
revocation or opposition proceedings) claiming the composition of matter or
manufacture of the Products or their use. CollaGenex shall solicit Skold’s
advice and review of the nature and text of patent applications and important
prosecution matters related to the Restoraderm Intellectual Property Rights in
reasonably sufficient time prior to filings thereof, and CollaGenex shall take
into account Skold’s reasonable comments related thereto.

 

3.7 Commercialization and Business Plans. CollaGenex shall use its Commercially
Reasonable Efforts to market and sell all Products. CollaGenex shall prepare a
plan for marketing research, marketing activities and sales of the Product
(each, a “Business Plan”). CollaGenex shall provide each Business Plan, as well
as any amendments or updates to any such Business Plan that CollaGenex may make,
to Skold for his information, review and comments.

 

ARTICLE 4

FINANCIAL PROVISIONS

 

4.1 Milestone Payments. With respect to each of the first five Products,
CollaGenex shall pay the following milestone payments (the “Milestone Payments”)
within thirty (30) calendar days following the first occurrence of the specified
event:

 

(a) Pilot Stability. One hundred thirty-three thousand U.S. Dollars ($133,000)
upon CollaGenex’s receipt of data, in a form acceptable to CollaGenex, that
demonstrates the initial formulation of the Product is stable for at least six
months.

 

(b) Clinical Batch Stability. One hundred thirty-three thousand U.S. Dollars
($133,000) upon completion of the manufacture of clinical batches of the Product
under current Good Manufacturing Practice conditions with demonstrated stability
based on twelve months of data at a pre-specified temperature.

 

(c) Technology Transfer to a Commercial Facility. One hundred thirty-four
thousand U.S. Dollars ($134,000) upon completion of the manufacturing of three
batches of the Product under current Good Manufacturing Practices and in
accordance with requirements for filing an NDA, irrespective of whether it is
intended that an NDA will be filed for such Product, with demonstrated stability
based on twelve months of data at a pre-specified temperature.

 

Upon achievement of a milestone for a particular Product, any previous Milestone
Payment for that Product for which payment was not made shall be deemed achieved
and payment therefore shall be made. For the avoidance of doubt, the Milestone
Payments shall be due only one time for each of the first five Products with
different active ingredients regardless of how many line extensions, indications
or dosage strengths are developed for Products with the same active ingredient.
Milestone Payments are only payable on the first five Products with different
active ingredients, and no further Milestone Payments shall be due or owing to
Skold regardless of the number of Products subsequently developed.

 

4.2 Royalties. Subject to the provisions of this Article 4, CollaGenex shall pay
Skold a five percent (5%) royalty on Net Sales of Products covered by a Valid
Claim of the Restoraderm Patent Rights; provided, however, if CollaGenex, in
order to make, use, sell or otherwise dispose of Products reasonably determines
that it must make payments to one or more

 

- 10 -



--------------------------------------------------------------------------------

Third Parties to obtain license or similar rights, CollaGenex may reduce the
royalties due Skold by half of the amount of such third party payment, but not
to such extent that the royalties due to Skold decreases below half the royalty
earned.

 

4.3 Sublicense Income. CollaGenex shall pay to Skold twenty-five percent (25%)
of all Sublicense Income that CollaGenex receives.

 

4.4 Patent Defense Expense Set-Off. Subject to Section 3.6, CollaGenex may
prosecute any Third Party believed to be infringing the Restoraderm Patent
Rights and/or defend and control any action (or counterclaim or any defense
asserted in any other CollaGenex’s action) initiated by a Third Party (such as
interference, revocation or opposition proceedings) alleging the invalidity or
unenforceability of any Restoraderm Patent Right (each, a “Restoraderm Patent
Right Action”). To the extent CollaGenex incurs any out-of-pocket costs or
expenses in the filing, prosecution or defense of any such Restoraderm Patent
Right Action, CollaGenex shall be entitled to deduct thirty percent (30%) of any
such costs or expenses from amounts that are otherwise due Skold under this
Article 4.

 

4.5 Statements and Payment. CollaGenex shall deliver to Skold, within thirty
(30) days after the end of each calendar quarter, a report setting forth for
such calendar quarter the following information for each Product: (i) Net Sales
of such Product on a country-by-country basis; (ii) the basis for any
adjustments to the royalties payable on account of sales of such Product in any
country; (iii) the royalties due to Skold on account of sales of such Product;
(iv) the Sublicense Income payments due Skold on account of sales of such
Product; and (iv) the exchange rates used in calculating any of the foregoing.
CollaGenex shall make payment in conjunction with such report, as set forth in
Section 4.7.

 

4.6 Taxes and Withholding. Any payments made by CollaGenex to Skold under this
Agreement shall be reduced by the amount required to be paid or withheld
pursuant to any applicable law, including, but not limited to, United States
federal, state or local tax law (“Withholding Taxes”). Any such Withholding
Taxes required by law to be paid or withheld shall be an expense of, and borne
solely by, Skold. CollaGenex, as applicable, shall submit to Skold reasonable
proof of payment of the Withholding Taxes, together with an accounting of the
calculations of such taxes, within thirty (30) days after such Withholding Taxes
are remitted to the proper authority. The Parties will cooperate reasonably in
completing and filing documents required under the provisions of any applicable
tax laws or under any other applicable law in connection with the making of any
required tax payment or withholding payment, or in connection with any claim to
a refund of or credit for any such payment.

 

4.7 Payment Currency; Currency Exchange. All payments made by CollaGenex to
Skold hereunder shall be in United States dollars. With respect to Net Sales
invoiced or expenses incurred in U.S. dollars, the Net Sales or expense amounts
and the amounts due to Skold hereunder shall be expressed in U.S. dollars. With
respect to Net Sales invoiced or expenses incurred in a currency other than U.S.
dollars, the Net Sales or expense shall be expressed in the domestic currency of
the entity making the sale or incurring the expense, together with the U.S.
dollar equivalent, calculated using the arithmetic average of the spot rates on
the last Business Day of each month of the calendar quarter in which the Net
Sales were made or the expense was incurred. The “closing mid-point rates” found
in the “Dollar spot forward

 

11



--------------------------------------------------------------------------------

against the Dollar” table published by The Financial Times, or any other
publication as agreed to by the Parties, shall be used as the source of spot
rates to calculate the average as defined in the preceding sentence. All
payments shall be made by wire transfer in U.S. dollars to the credit of such
bank account as shall be designated at least five (5) Business Days in advance
by Skold in writing to CollaGenex.

 

4.8 Maintenance of Records; Audit. For a period of two (2) years after the date
of the invoice, CollaGenex shall maintain, and shall require its respective
Affiliates to maintain, complete and accurate books and records in connection
with the sale of Products hereunder, as necessary to allow the accurate
calculation consistent with generally accepted accounting principles of the
royalties and Sublicense Income payments due to Skold, including any records
required to calculate any royalty adjustments hereunder. Once per calendar year,
Skold shall have the right to engage an independent accounting firm reasonably
acceptable to CollaGenex, which shall have the right to examine in confidence
the relevant CollaGenex records as may be reasonably necessary to determine
and/or verify the amount of royalties and Sublicense Income payments due
hereunder. Such examination shall be conducted, and CollaGenex shall make its
records available, during normal business hours, after at least fifteen (15)
days prior written notice to CollaGenex, as applicable, and shall take place at
the facility(ies) where such records are maintained. Each such examination shall
be limited to pertinent books and records for any year ending not more than
twenty-four (24) months prior to the date of request; provided that Skold shall
not be permitted to audit the same period of time more than once. Before
permitting such independent accounting firm to have access to such books and
records, CollaGenex may require such independent accounting firm and its
personnel involved in such audit, to sign a confidentiality agreement (in form
and substance reasonably acceptable to CollaGenex) as to any confidential
information which is to be provided to such accounting firm or to which such
accounting firm will have access, while conducting the audit under this
paragraph. The Skold independent accounting firm will prepare and provide to
each Party a written report stating whether the royalties and Sublicense Income
payment reports submitted and royalties and Sublicense Income payments paid are
correct or incorrect and the details concerning any discrepancies. Such
accounting firm may not reveal to Skold any information learned in the course of
such audit other than the amount of any such discrepancies. Skold agrees to hold
in strict confidence all information disclosed to it, except to the extent
necessary for Skold to enforce its rights under this Agreement or if disclosure
is required by law. In the event there was an underpayment by CollaGenex
hereunder, CollaGenex shall promptly (but in no event later than thirty (30)
days after such Party’s receipt of the independent auditor’s report so correctly
concluding) make payment to Skold of any shortfall. In the event that there was
an overpayment by CollaGenex hereunder, Skold shall promptly (but in no event
later than thirty (30) days after Skold’s receipt of the independent auditor’s
report so correctly concluding) refund to CollaGenex or credit to future
royalties, at CollaGenex’s election, the excess amount. Skold shall bear the
full cost of such audit unless such audit discloses an underreporting by
CollaGenex of more than ten percent (10%) of the aggregate amount of royalties
and Sublicense Income payments in any twelve (12) month period, in which case,
CollaGenex shall bear the full cost of such audit.

 

- 12 -



--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

5.1 Mutual Representations, Warranties and Covenants. Each of Skold and
CollaGenex hereby represents, warrants and covenants to the other Party as
follows:

 

(a) It is duly organized and validly existing, or is a citizen and resident, as
applicable, and in good standing under the laws of such Party’s respective
jurisdiction. It has the requisite legal power and authority to conduct its
business as presently being conducted and as proposed to be conducted by it and
is duly qualified to do business in those jurisdictions where its ownership of
property or the conduct of its business requires;

 

(b) It has all requisite legal power and authority to enter into this Agreement
and to perform the obligations contemplated hereunder. All actions on its part
necessary for (i) the authorization, execution, delivery and performance by it
of this Agreement, and (ii) the consummation of the transactions contemplated
hereby, have been duly taken;

 

(c) This Agreement is a legally valid and binding obligation of it, enforceable
against it in accordance with its terms (except in all cases as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and except that the availability of the equitable
remedy of specific performance or injunctive relief is subject to the discretion
of the court or other tribunal before which any proceeding may be brought);

 

(d) None of the execution and delivery of this Agreement, the consummation of
the transactions provided for herein or contemplated hereby, or the fulfillment
by it of the terms hereof or thereof, will (with or without notice or passage of
time or both) (i) conflict with or result in a breach of any provision of any
certificate or articles of incorporation or formation, by-laws, statutes,
operating agreement or other governing documents of it, (ii) result in a
default, constitute a default under, give rise to any right of termination,
cancellation or acceleration, or require any consent or approval (other than
approvals that have heretofore been obtained) of any governmental authority or
under any of the terms, conditions or provisions of any material note, bond,
mortgage, indenture, loan, arrangement, license, agreement, lease or other
instrument or obligation to which it is a party or by which its assets may be
bound, (iii) violate any law, rule or regulation of any governmental authority
or stock exchange on which such Party’s securities are listed applicable to it
or any of its assets, or (iv) any other contractual or other obligations of the
respective Party; and

 

(e) it shall comply in all material respects with all laws, rules and
regulations applicable to its performance under this Agreement.

 

5.2 Additional Representations, Warranties and Covenants of Skold. Skold hereby
further represents, warrants and covenants to CollaGenex that:

 

(a) There are no existing or threatened actions, suits or other proceedings
pending against him with respect to Restoraderm Intellectual Property Rights
and, Skold has not received written notice of any threatened claims or
litigation seeking to invalidate the Restoraderm Patent Rights;

 

- 13 -



--------------------------------------------------------------------------------

(b) Skold is not aware of any facts from which it reasonably concludes that any
of the Restoraderm Patent Rights are invalid or that their exercise would
infringe patent rights of Third Party(ies);

 

(c) Skold holds good title to and is the legal and beneficial owner and has full
and unencumbered rights to the Restoraderm Intellectual Property, free and clear
of all liens, security interests, charges and other encumbrances of any kind,
and Skold has obtained the assignment of all interests and all rights of any and
all Third Parties (including employees) with respect to the Restoraderm Patent
Rights;

 

(d) Skold is the exclusive owner of all right, title and interest in the
Restoraderm Intellectual Property Rights;

 

(e) Skold will perform his obligations under this Agreement in a professional,
diligent and workmanlike manner in accordance with the standards which would be
used by a physical person of similar financial strength, business experience and
other relevant factors; and

 

(f) to the best of Skold’s knowledge, CollaGenex’s use of the Restoraderm
Intellectual Property does not and will not infringe the intellectual property
rights of any Third Party, and Skold has no knowledge that any Third Party is
infringing any of the Restoraderm Intellectual Property.

 

5.3 Disclaimer of Warranties. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT OR MANDATED BY APPLICABLE LAW (WITHOUT THE RIGHT TO WAIVE OR
DISCLAIM), NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY WITH RESPECT TO
THE PRODUCTS, ANY TECHNOLOGY, GOODS, SERVICES, RIGHTS, SUCCESS OR POTENTIAL
SUCCESS OF THE DEVELOPMENT, COMMERCIALIZATION, MARKETING OR SALE OF ANY PRODUCT
OTHER SUBJECT MATTER OF THIS AGREEMENT AND HEREBY DISCLAIMS ALL WARRANTIES,
CONDITIONS OR REPRESENTATIONS OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING IMPLIED
WARRANTIES OF PERFORMANCE, MERCHANTABILITY, SATISFACTORY QUALITY, FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY
RIGHTS.

 

ARTICLE 6

CONFIDENTIALITY, PUBLICATION AND PUBLIC ANNOUNCEMENTS

 

6.1 Confidentiality. Except to the extent expressly authorized by this Agreement
or otherwise agreed in writing, CollaGenex and Skold agree that, until seven (7)
years after the termination of this Agreement, each of CollaGenex or Skold, upon
receiving or learning of any Confidential Information of the other Party, shall
keep such Confidential Information confidential and otherwise shall not disclose
or use such Confidential Information for any purpose other than as provided for
in this Agreement. The Receiving Party shall advise its employees and
consultants who might have access to the Disclosing Party’s Confidential
Information of the confidential nature thereof and agrees that its employees
shall be bound by the terms of this Agreement. The Receiving Party shall not
disclose any Confidential Information of

 

- 14 -



--------------------------------------------------------------------------------

the Disclosing Party to any employee who does not have a need for such
information. It is acknowledged and agreed that the Purchased Assets shall be
the Confidential Information of CollaGenex.

 

6.2 Authorized Disclosure. Notwithstanding the foregoing, each of CollaGenex and
Skold may disclose Confidential Information of the other Party to a Third Party
to the extent such disclosure is reasonably necessary to exercise the rights
granted to or retained by it under this Agreement in filing or prosecuting
patent applications, prosecuting or defending litigation, complying with
applicable governmental regulations, submitting information to tax or other
governmental authorities (including Regulatory Authorities), or conducting
clinical trials hereunder with respect to Products, provided that if a Party is
required by law to make any such disclosure of the Disclosing Party’s
Confidential Information, to the extent it may legally do so, it will give
reasonable advance notice to the Disclosing Party of such disclosure and, save
to the extent inappropriate in the case of patent applications or otherwise,
will use its reasonable efforts to secure confidential treatment of such
Confidential Information prior to its disclosure (whether through protective
orders or otherwise). If the Disclosing Party has not filed a patent application
with respect to such Confidential Information, it may require the Receiving
Party to delay the proposed disclosure (to the extent the disclosing party may
legally do so), for up to ninety (90) days, to allow for the filing of such an
application.

 

6.3 Return of Confidential Information. Upon termination of this Agreement, the
Receiving Party shall promptly return all of the Disclosing Party’s Confidential
Information, including all reproductions and copies thereof in any medium,
except that the Receiving Party may retain one copy for its legal files.

 

6.4 Unauthorized Use. If either Party becomes aware or has knowledge of any
unauthorized use or disclosure of the other Party’s Confidential Information, it
shall promptly notify the disclosing Party of such unauthorized use or
disclosure.

 

6.5 Public Announcements. Except as set forth in press releases published by
CollaGenex and for filing a copy of this Agreement by CollaGenex with the
Securities and Exchange Commission, to the extent CollaGenex determines to make
such a filing, neither Party shall make any public announcement regarding this
Agreement. The Parties agree that CollaGenex may issue press releases announcing
the execution of this Agreement or the activities and results hereunder in
CollaGenex’s standard form, provided that such press releases shall not contain
the financial terms of Confidential Information of Skold, unless otherwise
required by applicable law.

 

6.6 Injunctive Relief. Each Receiving Party acknowledges that the Disclosing
Party or any other owner of the Confidential Information (which may include
Affiliates of CollaGenex) would suffer irreparable harm if the Receiving Party
were to violate the confidentiality provisions of this Agreement and therefore
the Receiving Party agrees that, in addition to any other remedies available to
it, the Disclosing Party shall be entitled (without the requirement of posting
any bond) to obtain from a court of competent jurisdiction an injunction
restraining the violation of this Agreement.

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE 7

INDEMNIFICATION

 

7.1 CollaGenex. CollaGenex shall defend Skold and its Affiliates at CollaGenex’s
cost and expense, and will indemnify and hold Skold and its Affiliates and their
respective directors, officers, employees and agents harmless from and against
any and all Losses incurred in connection with or arising out of any Third Party
claim (a “Third Party Claim”) relating to (i) any material breach by CollaGenex
of any of its representations, warranties, covenants or obligations pursuant to
this Agreement, or (ii) any gross negligence or willful misconduct of
CollaGenex; provided, however, that in all cases referred to in this Section
7.1, CollaGenex shall have no liability to Skold for any Losses to the extent
that such Losses were caused by any item for which Skold is required to
indemnify CollaGenex pursuant to Section 7.2.

 

7.2 Skold. Skold agrees to defend CollaGenex and its Affiliates at Skold’s cost
and expense, and will indemnify and hold CollaGenex and its Affiliates and their
respective directors, officers, employees and agents harmless from and against
any and all Losses incurred in connection with or arising out of any Third Party
Claim relating to (i) any material breach by Skold of any of its
representations, warranties, covenants or obligations pursuant to this
Agreement, or (ii) any gross negligence or willful misconduct of Skold,
provided, however, that in all cases referred to in this Section 7.2, Skold
shall have no liability to CollaGenex for any Losses to the extent that such
Losses were caused by any item for which CollaGenex is required to indemnify
Skold pursuant to Section 7.1.

 

7.3 Indemnification Procedures.

 

(a) In the case of a Third Party Claim made by any Person who is not a Party to
this Agreement (or an Affiliate thereof) as to which a Party (the “Indemnitor”)
may be obligated to provide indemnification pursuant to this Agreement, such
Party seeking indemnification hereunder (“Indemnitee”) will notify the
Indemnitor in writing of the Third Party Claim (and specifying in reasonable
detail the factual basis for the Third Party Claim and to the extent known, the
amount of the Third Party Claim) reasonably promptly after becoming aware of
such Third Party Claim; provided, however, that failure to give such
notification will not affect the indemnification provided hereunder except to
the extent the Indemnitor shall have been actually prejudiced as a result of
such failure.

 

(b) If a Third Party Claim is made against an Indemnitee and the Indemnitor
acknowledges in writing its obligation to indemnify the Indemnitee therefor, the
Indemnitor will be entitled, within one hundred twenty (120) days after receipt
of written notice from the Indemnitee of the commencement or assertion of any
such Third Party Claim, to assume the defense thereof (at the expense of the
Indemnitor) with counsel selected by the Indemnitor and reasonably satisfactory
to the Indemnitee, for so long as the Indemnitor is conducting a good faith and
diligent defense. Should the Indemnitor so elect to assume the defense of a
Third Party Claim, the Indemnitor will not be liable to the Indemnitee for any
legal or other expenses subsequently incurred by the Indemnitee in connection
with the defense thereof; provided, that if under applicable standards of
professional conduct a conflict of interest exists between the Indemnitor and
the Indemnitee in respect of such claim, such Indemnitee shall have the right to
employ separate counsel (which shall be reasonably satisfactory to the
Indemnitor) to represent

 

- 16 -



--------------------------------------------------------------------------------

such Indemnitee with respect to the matters as to which a conflict of interest
exists and in that event the reasonable fees and expenses of such separate
counsel shall be paid by such Indemnitor; provided, further, that the Indemnitor
shall only be responsible for the reasonable fees and expenses of one separate
counsel for such Indemnitee. If the Indemnitor assumes the defense of any Third
Party Claim, the Indemnitee shall have the right to participate in the defense
thereof and to employ counsel, at its own expense, separate from the counsel
employed by the Indemnitor. If the Indemnitor assumes the defense of any Third
Party Claim, the Indemnitor will promptly supply to the Indemnitee copies of all
correspondence and documents relating to or in connection with such Third Party
Claim and keep the Indemnitee informed of developments relating to or in
connection with such Third Party Claim, as may be reasonably requested by the
Indemnitee (including, without limitation, providing to the Indemnitee on
reasonable request updates and summaries as to the status thereof). If the
Indemnitor chooses to defend a Third Party Claim, all Indemnitees shall
reasonably cooperate with the Indemnitor in the defense thereof (such
cooperation to be at the expense, including reasonable legal fees and expenses,
of the Indemnitor). If the Indemnitor does not elect to assume control of the
defense of any Third Party Claim within the one hundred twenty (120) day period
set forth above, or if such good faith and diligent defense is not being or
ceases to be conducted by the Indemnitor, the Indemnitee shall have the right,
at the expense of the Indemnitor, after three (3) Business Days notice to the
Indemnitor of its intent to do so, to undertake the defense of the Third Party
Claim for the account of the Indemnitor (with counsel selected by the
Indemnitee), and to compromise or settle such Third Party Claim, exercising
reasonable business judgment.

 

(c) If the Indemnitor acknowledges in writing its obligation to indemnify the
Indemnitee for a Third Party Claim, the Indemnitee will agree to any settlement,
compromise or discharge of such Third Party Claim that the Indemnitor may
recommend that by its terms obligates the Indemnitor to pay the full amount of
Losses (whether through settlement or otherwise) in connection with such Third
Party Claim and unconditionally and irrevocably releases the Indemnitee
completely from all liability in connection with such Third Party Claim;
provided, however, that, without the Indemnitee’s prior written consent, the
Indemnitor shall not consent to any settlement, compromise or discharge
(including the consent to entry of any judgment), and the Indemnitee may refuse
in good faith to agree to any such settlement, compromise or discharge, that
provides for injunctive or other nonmonetary relief affecting the Indemnitee. If
the Indemnitor acknowledges in writing its obligation to indemnify the
Indemnitee for a Third Party Claim, the Indemnitee shall not (unless required by
law) admit any liability with respect to, or settle, compromise or discharge,
such Third Party Claim without the Indemnitor’s prior written consent (which
consent shall not be unreasonably withheld).

 

7.4 Insurance. Immediately upon the first administration of a Product to a human
by CollaGenex, its Affiliates or its licensees, and for a period of five (5)
years after the expiration of this Agreement or the earlier termination thereof,
CollaGenex shall obtain and/or maintain at its sole cost and expense, product
liability insurance. Such product liability insurance shall insure both Parties
against all liability, including personal injury, physical injury, or property
damage arising out of the manufacture, sale, distribution, or marketing of any
Product. Upon the reasonable written request of Skold, CollaGenex shall provide
written proof of the existence of such insurance.

 

- 17 -



--------------------------------------------------------------------------------

7.5 Limitation of Liabilities. IN NO EVENT WILL EITHER PARTY BE LIABLE TO ANY OF
THE OTHER PARTY FOR PUNITIVE, EXEMPLARY, SPECIAL, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING WITHOUT LIMITATION LOST PROFITS, BUSINESS OR
GOODWILL) ATTRIBUTABLE TO ANY BREACH OR DEFAULT BY SUCH PARTY UNDER THIS
AGREEMENT. EXCEPT FOR A PARTY’S INDEMNIFICATION OBLIGATIONS UNDER THIS ARTICLE 7
WITH RESPECT TO THIRD PARTY CLAIMS, IN NO EVENT WILL EITHER PARTY’S LIABILITY
EXCEED THE AMOUNTS PAID UNDER THIS AGREEMENT. THE LIMITATIONS OF LIABILITY
CONTAINED SHALL SURVIVE ANY FAILURE OF THE ESSENTIAL PURPOSE OF A LIMITED OR
EXCLUSIVE REMEDY SET FORTH HEREIN.

 

ARTICLE 8

TERM AND TERMINATION

 

8.1 Term. Unless earlier terminated by mutual agreement of the Parties in
writing or pursuant to the provisions of this Article 8, this Agreement will
continue in full force and effect on a country-by-country and Product-by-Product
basis until the obligation to pay royalties and Sublicense Income payments with
respect to the sale of a Product in such country expires (the “Term”).

 

8.2 Voluntary Termination by CollaGenex. Notwithstanding any other provision
herein, CollaGenex may terminate this Agreement at any time after March 31,
2007.

 

8.3 Material Breach. Upon a material breach of this Agreement by CollaGenex on
the one hand, or Skold on the other hand (in such capacity, the “Breaching
Party”), the other Party (in such capacity, the “Non-Breaching Party”) may
provide written notice (a “Breach Notice”) to the Breaching Party specifying the
material breach. If the Breaching Party fails to cure such material breach
during the ninety (90) day period following the date on which the Breach Notice
is provided (or, if applicable, such longer period, but not to exceed one
hundred and eighty (180) days, as would be reasonably necessary for a diligent
party to cure such material breach, provided the Breaching Party has commenced
and continues its diligent efforts to cure during the initial ninety (90) day
period), then the Non-Breaching Party may terminate this Agreement on a
Product-by-Product and country-by-country basis with respect to the Product and
country to which the breach relates.

 

8.4 Continuing Rights of Sublicensees. Upon any termination of this Agreement,
each sublicense previously granted by CollaGenex, or any of its Affiliates, to
any Person that is not an Affiliate of CollaGenex (each, an “Independent
Sublicensee”) shall remain in effect and shall become a direct license or
sublicense, as the case may be, of such rights by Skold to such Independent
Sublicensee, subject to the Independent Sublicensee agreeing in writing to
assume CollaGenex’s terms, conditions and obligations to Skold under this
Agreement as they pertain to the sublicensed rights. To the extent any
Independent Sublicensee was obligated to pay any royalties or milestones to
CollaGenex under the terms of the sublicense agreement with such Independent
Sublicensee, CollaGenex shall be entitled to receive fifty percent (50%) of such
royalty or milestone payments that are paid to Skold.

 

- 18 -



--------------------------------------------------------------------------------

8.5 Effect of Termination.

 

(a) Termination by Skold for CollaGenex’s Breach. In the event this Agreement is
terminated by Skold for a material breach of CollaGenex pursuant to Section 8.3,
on a Product-by-Product and/or country-by-country basis, as applicable, the
following provisions shall apply:

 

(i) CollaGenex shall promptly return and/or provide to Skold all Confidential
Information of Skold (or if such termination is only with respect to a Product
and/or country, shall return and/or provide all Confidential Information with
respect to such Product and/or country), provided that CollaGenex shall be
entitled to retain a copy for archival purposes or as otherwise required by law;

 

(ii) all amounts due and payable hereunder by CollaGenex to Skold shall be
immediately paid (or if such termination is only with respect to a Product, all
amounts due and payable with respect to such terminated Product shall be
immediately paid);

 

(iii) CollaGenex shall transfer to Skold without any payment the Purchased
Assets and Additional Records relating to such terminated Product and/or
country. Such transfer shall be accompanied by documentation, data and
information related to the Purchased Assets that can be transferred by
CollaGenex; provided that if the Purchased Asset relates to a Product or a
country that is not being terminated, CollaGenex shall not transfer such
Purchased Asset but shall grant to Skold an exclusive license with respect to
such Purchased Asset in connection with such terminated Product and/or country;
and

 

(iv) In the event that CollaGenex, pursuant to this Section 8.5, transfers its
rights to the Purchased Assets to Skold, then CollaGenex’s indemnification
obligations pursuant to Section 7.1 shall survive for any Losses that arise from
the development or commercialization of the Products before the date of
transfer.

 

(b) Voluntary Termination by CollaGenex. If CollaGenex terminates this Agreement
in whole, pursuant to Section 8.2, the following provisions shall be applicable:

 

(i) CollaGenex shall promptly return and/or provide to Skold all Confidential
Information of Skold hereunder, provided that CollaGenex shall be entitled to
retain a copy for archival purposes or as otherwise required by law;

 

(ii) CollaGenex shall, within six (6) months, discontinue sales of any
then-existing terminated Product inventory, if not terminated by Skold for a
material breach of CollaGenex pursuant to Section 8.3;

 

(iii) CollaGenex shall transfer to Skold the Purchased Assets and Additional
Records relating to such terminated Products. Such transfer shall be accompanied
by documentation, data and information related to the Purchased Assets that can
be transferred by CollaGenex;

 

(iv) In the event that CollaGenex, pursuant to this Section 8.5, transfers its
rights to the Purchased Assets to Skold, then CollaGenex’s indemnification
obligations pursuant to Section 7.1 shall survive for any Losses that arise from
the development or commercialization of the Products before the date of
transfer; and

 

(v) all amounts due and payable by CollaGenex to Skold shall be immediately
paid.

 

- 19 -



--------------------------------------------------------------------------------

(c) Termination by CollaGenex for Skold’s Breach. In the event this Agreement is
terminated by CollaGenex for a material breach of Skold pursuant to Section 8.3,
on a Product-by-Product and/or country-by-country basis, as applicable, the
following provisions shall apply:

 

(i) Skold shall promptly return and/or provide to CollaGenex all Confidential
Information of CollaGenex hereunder (or if such termination is only with respect
to a Product and/or country, shall return and/or provide all Confidential
Information with respect to such Product and/or country), provided that Skold
shall be entitled to retain a copy for archival purposes or as otherwise
required by law;

 

CollaGenex shall no longer be required to pay any royalties or Sublicense Income
payments to Skold.

 

(d) Accrued Rights; Surviving Obligations. Unless explicitly provided otherwise
in this Agreement, termination, relinquishment or expiration of this Agreement
for any reason shall be without prejudice to any rights, which shall have
accrued to the benefit to any Party prior to such termination, relinquishment or
expiration, including damages arising from any breach hereunder. Such
termination, relinquishment or expiration shall not relieve any Party from
obligations which are expressly indicated to survive termination or expiration
of the Agreement, including, without limitation, those obligations set forth in
Sections 4.8, 6.1, 6.2, 6.3, 6.6, 8.4, and 8.5 and Articles 7 and 9.

 

ARTICLE 9

MISCELLANEOUS

 

9.1 Dispute Resolution; Mediation. Any dispute, controversy or claim arising out
of or relating to this Agreement, or the breach, termination, or invalidity
thereof (each, a “Dispute”) shall first be referred by the Parties to their
respective senior-level executives, or their designees, for attempted resolution
through good faith negotiations. In the event that such persons cannot resolve
the Dispute within thirty (30) days following either Party’s written request to
initiate such negotiations, either Party may, by written notice to the other,
require that the Dispute be referred to non-binding mediation administered by
the American Arbitration Association (the “AAA”) in accordance with its
then-current Commercial Mediation Rules. The presiding mediator shall have
experience with disputes involving the technology that is the subject matter of
this Agreement. The mediation shall be conducted in the English language and all
mediation sessions shall be held in Philadelphia, Pennsylvania. The Parties
shall each be responsible for one-half of any fees or other amounts payable to
the AAA or the mediator, and each Party shall bear its own attorneys’ fees and
other expenses in connection with the mediation. If efforts at mediation are
unsuccessful in resolving the Dispute within thirty (30) days after the first
mediation session, either Party may pursue any and all legal or equitable
remedies available to it, subject to the remaining provisions of this Agreement.
The Parties agree that the procedures set forth in this paragraph shall be the
sole and exclusive means of resolving any and all Disputes. Notwithstanding the
foregoing and subject to the remaining provisions of this Agreement, either
Party may seek injunctive or other equitable relief in a court of competent
jurisdiction pending the outcome of any negotiations or mediation conducted
hereunder.

 

- 20 -



--------------------------------------------------------------------------------

9.2 Assignment. This Agreement may not be assigned or otherwise transferred (in
whole or in part, whether voluntarily, by operation of law or otherwise) by
either Party without the prior written consent of the other Party (which consent
shall not be unreasonably withheld); provided, however, that either Party may
assign this Agreement, in whole or in part, to any of its Affiliates provided
that the assigning Party guarantees the performance of this Agreement by such
Affiliate; and provided further, that either Party may assign this Agreement to
a successor to all or substantially all of the assets or line of business to
which this Agreement relates whether by merger, sale of stock, sale of assets or
other similar transaction. This Agreement shall be binding upon, and subject to
the terms of the foregoing sentence, inure to the benefit of the Parties hereto,
their permitted successors, legal representatives and assigns.

 

9.3 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

9.4 Force Majeure. Neither Party shall be liable to the other Party for loss or
damages, or shall have any right to terminate this Agreement for any default or
delay attributable to any Force Majeure, provided that the Party affected gives
prompt notice of any such cause to the other Party. The Party giving such notice
shall thereupon be excused from such of its obligations hereunder for so long as
it is thereby disabled from performing such obligations; provided, however, that
such affected Party promptly commences and continues to use its Commercially
Reasonable Efforts to cure such disablement as soon as practicable.

 

9.5 Notices. Notices to Skold shall be addressed to:

 

Thomas Skold

Bjorno Gard

S-761 41 Norrtalje

Sweden

Facsimile No.: (0046) 176 22 4420

 

Notices to CollaGenex shall be addressed to:

 

CollaGenex Pharmaceuticals, Inc.

41 University Drive, Suite 200

Newtown, Pennsylvania 18940

United States of America

Attention: Chief Executive Officer

Facsimile No.: (001) 215 579 8577

 

Either Party may change the address to which notices shall be sent by giving
notice to the other Party in the manner herein provided. Any notice required or
provided for by the terms of this Agreement shall be in writing and shall be (i)
sent by registered or certified mail, return receipt requested, postage prepaid,
(ii) sent via a reputable overnight courier service, or (iii) sent by facsimile
transmission, in each case properly addressed in accordance with the paragraphs
above. The effective date of any notice shall be the actual date of receipt by
the Party receiving the same.

 

- 21 -



--------------------------------------------------------------------------------

9.6 Amendment. No amendment, modification or supplement of any provision of this
Agreement shall be valid or effective unless made in writing and signed by a
duly authorized officer of each Party.

 

9.7 Waiver. No provision of this Agreement shall be waived by any act, omission
or knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party.

 

9.8 Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts and such counterparts taken together shall constitute one and the
same agreement. This Agreement may be executed by facsimile signatures, which
signatures shall have the same force and effect as original signatures.

 

9.9 Descriptive Headings. The descriptive headings of this Agreement are for
convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

 

9.10 Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the Commonwealth of Pennsylvania, without giving effect to any
choice of law provisions thereof. Each Party hereby submits itself for the
purpose of this Agreement and any controversy arising hereunder to the exclusive
jurisdiction of the state and federal courts located in the Commonwealth of
Pennsylvania, and any courts of appeal therefrom, and waives any objection on
the grounds of lack of jurisdiction (including, without limitation, venue) to
the exercise of such jurisdiction over it by any such courts.

 

9.11 Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any respect in any jurisdiction, the Parties hereto shall
substitute, by mutual consent, valid provisions for such invalid, illegal or
unenforceable provisions which valid provisions in their economic effect are
sufficiently similar to the invalid, illegal or unenforceable provisions that it
can be reasonably assumed that the Parties would have entered into this
Agreement with such valid provisions. In case such valid provisions cannot be
agreed upon, the invalid, illegal or unenforceable provisions of this Agreement
shall not affect the validity of this Agreement as a whole, unless the invalid,
illegal or unenforceable provisions are of such essential importance to this
Agreement that it is to be reasonably assumed that the Parties would not have
entered into this Agreement without the invalid, illegal or unenforceable
provisions.

 

9.12 Entire Agreement of the Parties. This Agreement hereby, together with the
Schedules and Exhibits, constitute and contain the complete, final and exclusive
understanding and agreement of the Parties and cancels and supersedes any and
all prior negotiations, correspondence, understandings and agreements (including
the Original Agreement) whether oral or written, between the Parties respecting
the subject matter hereof and thereof; provided that nothing in this Agreement
shall replace, supercede, cancel or modify any prior agreements or assignments
between the Parties that have been filed with the United States Patent and
Trademark Office.

 

- 22 -



--------------------------------------------------------------------------------

9.13 Independent Contractors. The relationship between the Parties created by
this Agreement is one of independent contractors and neither Party shall have
the power or authority to bind or obligate the other except as expressly set
forth in this Agreement.

 

9.14 Expenses. Unless otherwise provided herein, all costs and expenses incurred
in connection with this Agreement and the transactions contemplated hereby shall
be paid by the Party which shall have incurred the same and the other Party
shall have no liability relating thereto.

 

9.15 No Third Party Beneficiaries. No person or entity other than the Parties
hereto and their respective Affiliates, successors and permitted assigns shall
be deemed an intended beneficiary hereunder or have any right to enforce any
obligation of this Agreement.

 

9.16 No Strict Construction. This Agreement has been prepared jointly and shall
not be strictly construed against either Party.

 

[Signature Page Immediately Follows]

 

- 23 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Agreement as of the Effective Date.

 

THOMAS SKOLD By:  

/s/ Thomas Skold

--------------------------------------------------------------------------------

Name:   Thomas Skold COLLAGENEX PHARMACEUTICALS INC. By:  

/s/ Colin Stewart

--------------------------------------------------------------------------------

Name:   Colin Stewart Title:   Chief Executive Officer and President

 

SIGNATURE PAGE TO ASSET PURCHASE AND PRODUCT DEVELOPMENT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1.22

 

Patent Rights

 

The following Patent Rights have been previously assigned by Skold to
CollaGenex. Skold’s representations, warranties, covenants and obligations set
forth herein shall also apply to such previously assigned Patent Rights,
including those obligations set forth in Sections 2.5 and 5.2 of the Agreement.

 

• Provisional application filed on March 13, 2002 (Application Serial No.
60/365,059)

 

• U.S. Application Serial No. 10/388,371 filed on March 13, 2003

 

• International application Serial No. PCT/US03/07752 filed on March 13, 2003



--------------------------------------------------------------------------------

EXHIBIT A

 

Patent Assignment

 

WHEREAS,                     , an                      corporation, whose
address is                                         , (“Assignor”) is the owner
of the patents and applications for patent listed on the attached Appendix A;
and

 

WHEREAS,                     , an                      corporation, whose
address is                                         , (“Assignee”) desires to
acquire Assignor’s entire right, title and interest in, to and under said
patents and applications, and in and to the inventions covered thereby;

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, Assignor does hereby sell, assign, and transfer to
Assignee, its entire right, title and interest in and to, including without
limitation the exclusive right to make, use and sell, the inventions disclosed
in the patents and applications listed in Appendix A hereto for the territory of
the United States and its possessions and territories and all foreign countries,
including all rights of priority created by said applications and patents and
any provisional, non-provisional, divisional, continuation or
continuation-in-part applications that may be filed based on or related to any
such applications; any patents issuing on any of the foregoing applications, and
any reissues, renewals, certificates of reexamination or extensions of any of
the foregoing patents, all of the foregoing referred to herein as Patents, the
same to be held and enjoyed by Assignee, for its own use and enjoyment, and for
the use and enjoyment of its successors, assigns, to the end of the term or
terms for which said patents are or may be granted, together with the right to
take action for past, present and future infringements and to retain any damages
obtained as a result of such action.

 

Assignor shall at the reasonable request of Assignee and at the expense of
Assignor, prepare and execute or have executed all documents, papers, forms or
authorizations, necessary or useful to vest full title in and to the Patents and
inventions disclosed in the Patents, to Assignee.

 

[ASSIGNOR] By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Appendix A

 

I. Issued and Granted Patents

 

Patent No.         Country

 

II. Pending Applications

 

Patent Application No.         Country



--------------------------------------------------------------------------------

EXHIBIT B

 

Trademark Assignment

 

WHEREAS,                     , an                      corporation, whose
address is                                         , (“Assignor”) is the owner
of the trademarks listed on the attached Appendix A (the “Marks”) and the
registrations and applications for registration pertaining thereto; and

 

WHEREAS,                     , an                      corporation, whose
address is                                         , (“Assignee”) desires to
acquire Assignor’s entire right, title and interest in, to and under said Marks
and the registrations and applications for registration pertaining thereto.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, Assignor hereby irrevocably assigns, transfers, and conveys
unto Assignee all of its rights, title and interest in and to the Marks, whether
statutory or at common law, including all registrations thereof and applications
for registration pertaining thereto, together with the goodwill of the business
symbolized by the Marks, and the right to take action for past, present and
future infringements of rights in the Marks and to retain any damages obtained
as a result of such action.

 

Assignor shall at the reasonable request of Assignee, and at the expense of
Assignor, prepare and execute or have executed all further documents, papers,
forms or authorizations necessary or useful to vest full title in and to the
Marks and the goodwill of the business in which the Marks have been used by the
Assignor to Assignee

 

[ASSIGNOR] By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

APPENDIX A

 

Mark

--------------------------------------------------------------------------------

 

App. No.

--------------------------------------------------------------------------------

 

Reg. No.

--------------------------------------------------------------------------------

  

Filing Date

--------------------------------------------------------------------------------

  

Reg. Date

--------------------------------------------------------------------------------

  

Country

--------------------------------------------------------------------------------

  

Class

--------------------------------------------------------------------------------